Citation Nr: 0810193	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-17 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased original evaluation for post- 
traumatic stress disorder (PTSD), rated as 30 percent 
disabling from September 22, 1998, to April 11, 2005.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

The veteran filed his original service connection claim for 
PTSD on September 22, 1998.  A May 2003 rating decision 
granted service connection for PTSD and assigned an initial 
10 percent disability rating with the effective date of both 
being the date of receipt of the original claim for service 
connection on September 22, 1998.  Thereafter, a May 2005 
rating decision granted a 100 percent rating effective April 
12, 2005.  In pertinent part, the veteran appealed the 
assignment of only a 10 percent rating from September 22, 
1998, to April 11, 2005.  

In February 2007 the Board entered a decision which, in 
pertinent part, granted a rating of no more than 30 percent 
for the service-connected PTSD from September 22, 1998, to 
April 11, 2005.  That decision was effectuated by the RO in 
May 2007.  

The veteran appealed that portion of the February 2007 Board 
decision assigning no more than a 30 percent rating for PTSD 
from September 22, 1998, to April 11, 2005 to the United 
States Court of Appeals for Veterans Claims (Court).  

On appeal, the Court, pursuant to a Joint Motion for Remand 
(Joint Motion), entered an Order in November 2007, vacating 
that portion of the February 2007 Board decision which did 
not award a rating for service-connected PTSD greater than 30 
percent prior to April 12, 2005.  The other issues addressed 
in the February 2007 Board decision were not appealed to or 
addressed by the Court.  The case was subsequently returned 
to the Board for furtherappellate review.  



REMAND

A preliminary review of the record discloses a  need for 
further development prior to final appellate review.  In this 
regard, the Joint Motion stated that in light of varying 
Global Assessment of Functioning (GAF) scores and a finding 
by the Board that the veteran's psychiatric symptoms prior to 
April 12, 2005, were not chronic, that the Board should had 
more specifically addressed the possibility of assigning 
"staged" ratings.  The Board was to "adequately discuss 
the impact, if any, of these GAF scores upon [the veteran's] 
claim for an increased rating for his PTSD during the 
relevant time period."  Also, the Board should "provide 
adequate consideration of whether staged ratings [were] 
appropriate, in particular in light of [the veteran's] 
varying GAF scores, including the GAF score of 30 assigned at 
the May 1999 examination."  

However, further review discloses that the veteran has been 
diagnosed with additional psychiatric disorders beyond the 
service connected PTSD and it is not clear what psychiatric 
symptomatology, including the resulting GAF scores, are due 
soley or exclusively to the service connected PTSD.  As such, 
the Board is of the opinion that the medical evidence is 
insufficient to decide the claim and that a further medical 
opinion is necessary with respect to this question in order 
to determine whether the veteran is entitled to an evaluation 
in excess of 30 percent between September 22, 1998, to April 
11, 2005.

In this regard, General Rating Formula for Mental Disorders, 
at 38 C.F.R. § 4.130, Diagnostic Code 9440, provides that for 
a 50 percent disability rating there must be: 

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

For a 70 percent disability rating there must be:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.  

For a 100 percent disability rating there must be:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  

In addition, the Board observes that the Court has recently 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  It is not clear at this point whether the 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
provided to the veteran in this case satisfies the guidance 
provided by the Court in the Vazquez-Flores case.  However, 
since this case is being returned to for additional 
evidentiary development, this matter can be addressed prior 
to final appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's recent 
guidance in the case of 22 Vet. App. 37 
(2008) in connection with his current 
claim.  

2.  The veteran's claims file should be 
referred to a psychiatrist for review in 
order to assist in determining the 
severity and manifestation of his PTSD 
from September 22, 1998, to April 11, 
2005 and to delineate the symptomatology 
and GAF scores that are due soley to the 
service connected PTSD.  (If necessary, 
but only if necessary, arrangements 
should be made to personally examine the 
veteran).  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly those 
dated between September 22, 1998, to 
April 11, 2005.  Following this review, 
the examiner is requested to specify the 
symptomatology attributial to the service 
connected PTSD between September 22, 
1998, to April 11, 2005 and assign a GAF 
scorce for that period of time based on 
that symptomatology.  If the 
symptomatology or severity of the 
veteran's PTSD fluctuated during the 
relevant time frame, this should be 
stated, together with a conclusion as to 
the severity of the PTSD during each 
phase or stage of severity.  If possible, 
the examiner should offer an opinion as 
to the severity of the veteran's PTSD in 
terms of the nomenclature of the General 
Rating Formula for Mental Disorders and 
the criteria set forth above.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet.  App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

